Title: [Diary entry: 28 June 1786]
From: Washington, George
To: 

Wednesday 28th. Mercury at 68 in the Morning—72 at Noon and 70 at Night. Clear & pleasant all day. In the forenoon the Wind was at N. Wt.—in the afternoon it was at So. West. Rid to the Plantations at Muddy hole Dogue Run and the Ferry and to the Hay fields. At the first I sowed turnips in Drills in the ground which had been sowed with Oats that never came up (by the Negro Quarters). There were 7 rows, running from 180 to 200 Steps of these (averaging 190 yards) wch. were sowed with about a gill or little more seed. The first row, Southerly, was harrowed with the little harrow at the tail of the barrel; but gathering earth and burying the Seed too deep, I took out every other tooth and with it in this order harrowed the next row. This also appeared to cover too deep. I therefore took the harrow off altogether & tied brush in its place which did much better. The

Seed used here was of the first recd. from Mr. Chichester and was of the last year. The hands at Dogue run having just weeded their Swamp Corn as I got there, about Noon, I directed, finding there was no prospect of getting over the Corn there with hoes before harvest that the whole shd. be immediately succoured and then between this and Sunday the forwardest which was also the most weedy should be gone over with the Hoes. The Mowers after cutting down the Clover yesterday (wch. was done by noon) went into the Meadow at Morris’s wch. had been left, & were cutting there to day. The grass at the Ferry was all got into cocks this afternoon. Doctr. Le Moyuer came in before Dinner. Mr. Shaw went out after breakfast to day, to see if he could engage any Mowers for me. He returned in the afternoon, having partly engaged 2 or 3.